DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-14 in the reply filed on August 5th, 2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “therapy modification control element” in claims 1, 4-5, 10, and 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-3, 5, and 7, the term “specific” in “specific computer-executable instructions” is unclear.  It is unclear what the term “specific” is meant to mean in the claim language, thus rendering the claim indefinite.  
Regarding claims 1 and 11, the term “successfully” in “successfully modified” is unclear.  It is unclear what the term “successfully” is meant to exactly mean in the claim language, thus rendering the claim indefinite.
Regarding the claims 1 and 11, two instances of “an ambulatory medicament pump” are recited.  This renders the claims indefinite, as it is unclear if they are the same element or not.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-14, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Thukral (US 20090006061 A1, cited by applicant) in view of Schneider (US 20150230760 A1, cited by applicant).
Regarding claims 1 and 11, Thukral teaches a remote therapy modification system and method (Abstract:  “A system for developing patient-specific therapies based on dynamic modeling of patient-specific physiology and method”) configured to generate commands to remotely modify glucose level control therapy delivered to a subject by an ambulatory medicament pump (Paragraph 0067:  “an implantable or externally worn drug infusion pump, e.g., for administration of insulin or one or more other blood glucose lowering or raising drugs”), the remote therapy modification system comprising: 
a non-transitory memory configured to store specific computer-executable instructions (Paragraph 0065:  “conventional memory 38 (e.g., RAM, ROM, and hard drive(s))”); and 
a hardware processor in communication with the non-transitory memory and configured to execute the specific computer-executable instructions (Paragraph 0065:  “a conventional processor 34”) to at least: 
receive, via user interaction with a therapy modification control element, a request to remotely modify a glucose level control therapy delivered to a subject by an ambulatory medicament pump (Paragraph 0143:  “Commanded bolus is a request for additional insulin bolus (user control), and allows asynchronous command”); 
in response to receiving the request to modify the glucose level control therapy, transmit, via the network interface, a remote therapy modification command to the remote computing environment, the remote therapy modification command configured to modify the glucose level control therapy delivered to the subject via the ambulatory medicament pump (Paragraph 0135:  “command a medication dispensing unit (insulin pump) to dispense medication (insulin) with given input characteristics” and Paragraph 0136:  “Type of event explains the context of the event and/or describes the event triggered (For example … commanded bolus)”:  commanded bolus is additional insulin not in normal therapy); and 
receive, via the network interface, a modification verification signal from the remote computing environment, the modification verification signal indicating whether the glucose level control therapy delivered by the ambulatory medicament pump was successfully modified (Paragraph 0136:  “Additionally, the information if stored presents a log of the activity”:  verification signal would be storage in the log, thus verifying that the therapy was modified.  Additionally, the dose overage calculations in Paragraph 0179 is further verification that the commanded bolus was actually used).
	Thukral fails to teach receiving, via a network interface, a connection confirmation signal from a remote computing environment, the connection confirmation signal indicating that a wireless wide area network data connection exists between the remote computing environment and the ambulatory medicament pump. 
	Schneider teaches receiving, via a network interface, a connection confirmation signal from a remote computing environment, the connection confirmation signal indicating that a wireless wide area network data connection exists (Paragraph 0038:  a wireless network such as WIFI, cellular or otherwise”:  these examples, such as cellular, would be considered wide area) between the remote computing environment and the ambulatory medicament pump (Paragraph 0051:  “Upon receipt of the confirmation code from the M/A server the medical device may enable secure/safe communication between remote server 320B and medical device 305B”:  confirmation code ensures that the secure connection can be used to transmit a therapy modification command).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication of Thukral to incorporate the communication confirmation taught by Schneider, because it allows for secure and safe communication between devices in the system (Paragraph 0051 of Schneider).

Regarding claim 2, Thukral teaches wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least: comprise the remote therapy modification request designating that the request to modify the glucose level control therapy be delivered via the ambulatory medicament pump (Paragraph 0143:  “Commanded bolus is a request for additional insulin bolus (user control), and allows asynchronous command”).
	Thukral fails to explicitly teach to receive, via the network interface, the remote therapy modification request from the ambulatory medicament pump.
	Schneider teaches receive, via the network interface, the remote therapy modification request from the ambulatory medicament pump. (Fig. 5B/Paragraph 0061:  “The at home caregiver … may receive a message that the medical device requires modifications/corrections (step 520B)” and Paragraph 0023:  “a medical device may include: a display; a therapeutic component which may provide therapeutic functionality … Optionally, the therapeutic component may be a fluid therapy pump”). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the request process of Thukral to incorporate the request process taught by Schneider, because it allows for a caregiver to know the ambulatory medicament pump needs modification (Paragraph 0061 of Schneider).

	Regarding claims 3 and 14, Thukral teaches wherein the method and the hardware processor is further configured to execute the specific computer-executable instructions to at least: transmit a subject alert to the remote computing environment based at least in part on the modification of the glucose level control therapy, the subject alert comprising an indication of at least (i) that the modification of the glucose level control therapy was successful and (ii) an attribute of the glucose level control therapy as modified (Paragraph 0179:  “To systematically handle this case a self-bolus event must be triggered prior to the manual bolus action. The ALGO 510 is then expecting an overage amount equal to the entered self-bolus amount. Using this event also ensures that all manual boli are properly accounted for. Unresolved bolus is the remainder from the commanded bolus. The unresolved bolus has a finite time window within which the self-bolus amount should get resolved. The amount is resolved with a dose overage; otherwise the unresolved bolus (i.e., the balance of the self-bolus amount) is set to zero. Another reason for limiting the event to a finite duration is to clear the memory as a safety precaution in case the user informs the test stand of overage but does not command a bolus from the pump. A no glucose warning message is displayed by a no-glucose advisory module 812 to the user before setting the unresolved self-bolus amount to zero”:  modification was successful and extra bolus was used (commanded bolus) if unresolved self-bolus needs to be set to zero).

	Regarding claim 4, Thukral teaches further comprising the therapy modification control element configured to receive the remote glucose level control therapy modification request (Paragraph 0143:  “Commanded bolus is a request for additional insulin bolus (user control), and allows asynchronous command” and Paragraph 0237:  “each commanded value is constrained to the amount the pump can dispense in the remaining portion of the control period. The confirmation Window is a dialog box that requests the final confirmation of the commanded insulin, and appears when the healthcare professional manually accepts or rejects an insulin recommendation”:  request must come from pump to be confirmed elsewhere).

	Regarding claims 5 and 28, Thukral teaches wherein the method and the hardware processor is further configured to execute the specific computer-executable instructions to at least: generate for display on the therapy modification control element a user alert based at least in part on the modification of the glucose level control therapy, the user alert comprising an indication of at least (i) that the modification of the glucose level control therapy was successful and (ii) an attribute of the glucose level control therapy as modified (Paragraph 0179:  “To systematically handle this case a self-bolus event must be triggered prior to the manual bolus action. The ALGO 510 is then expecting an overage amount equal to the entered self-bolus amount. Using this event also ensures that all manual boli are properly accounted for. Unresolved bolus is the remainder from the commanded bolus. The unresolved bolus has a finite time window within which the self-bolus amount should get resolved. The amount is resolved with a dose overage; otherwise the unresolved bolus (i.e., the balance of the self-bolus amount) is set to zero. Another reason for limiting the event to a finite duration is to clear the memory as a safety precaution in case the user informs the test stand of overage but does not command a bolus from the pump. A no glucose warning message is displayed by a no-glucose advisory module 812 to the user before setting the unresolved self-bolus amount to zero”:  modification was successful and extra bolus was used (commanded bolus) if unresolved self-bolus needs to be set to zero).

	Regarding claims 6 and 30, Thukral fails to explicitly teach the system or method further comprising a connection verification system in communication with the hardware processor, the connection verification system configured to determine, based on the connection confirmation signal, that the wireless wide area network data connection exists between the network interface and the remote computing environment.
	Schneider teaches a system further comprising a connection verification system in communication with the hardware processor, the connection verification system configured to determine, based on the connection confirmation signal, that the wireless wide area network environment  (Paragraph 0038:  a wireless network such as WIFI, cellular or otherwise”:  these examples, such as cellular, would be considered wide area) data connection exists between the network interface and the remote computing environment (Paragraph 0051:  “Upon receipt of the confirmation code from the M/A server the medical device may enable secure/safe communication between remote server 320B and medical device 305B”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication of Thukral to incorporate the communication confirmation taught by Schneider, because it allows for secure and safe communication between devices in the system (Paragraph 0051 of Schneider).

	Regarding claims 7 and 13, Thukral teaches wherein the method and the hardware processor is further configured to execute the specific computer-executable instructions to at least: transmit a report to the remote computing environment based at least in part on the modification of the glucose level control therapy (Paragraph 0142:  “ Database provided for the retrieval and storage of data, and logging information”:  examples of information is commanded bolus information from device (see paragraph 0136)), the report configured to be stored at the remote computing environment (Paragraph 0136:  “Additionally, the information if stored presents a log of the activity”:  information is regarding the commanded bolus).

	Regarding claim 10, Thukral teaches wherein the request to remotely modify the glucose level control therapy delivered to the subject by the ambulatory medicament pump is received via user interaction with the therapy modification control element (Paragraph 0143:  “Commanded bolus is a request for additional insulin bolus (user control), and allows asynchronous command” and Paragraph 0237:  “each commanded value is constrained to the amount the pump can dispense in the remaining portion of the control period. The confirmation Window is a dialog box that requests the final confirmation of the commanded insulin, and appears when the healthcare professional manually accepts or rejects an insulin recommendation”:  request must come from pump to be confirmed elsewhere).


Regarding claim 12, Thukral teaches the method further comprising: the remote therapy modification request designating that the request to modify the glucose level control therapy be delivered via the ambulatory medicament pump (Paragraph 0143:  “Commanded bolus is a request for additional insulin bolus (user control), and allows asynchronous command”).
Thukral fails to explicitly teach receiving the remote therapy modification request from the ambulatory medicament pump.
Schneider teaches receiving the remote therapy modification request from the ambulatory medicament pump (Paragraph 0061:  “The at home caregiver … may receive a message that the medical device requires modifications/corrections (step 520B)” and Paragraph 0023:  “a medical device may include: a display; a therapeutic component which may provide therapeutic functionality … Optionally, the therapeutic component may be a fluid therapy pump”). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the request process of Thukral to incorporate the request process taught by Schneider, because it allows for a caregiver to know the ambulatory medicament pump needs modification (Paragraph 0061 of Schneider).

	Regarding claim 29, Thukral teaches the method further comprising receiving via user interaction with a therapy modification control element the request to remotely modify the glucose level control therapy delivered to the subject by the ambulatory medicament pump (Paragraph 0143:  “Commanded bolus is a request for additional insulin bolus (user control), and allows asynchronous command” and Paragraph 0237:  “each commanded value is constrained to the amount the pump can dispense in the remaining portion of the control period. The confirmation Window is a dialog box that requests the final confirmation of the commanded insulin, and appears when the healthcare professional manually accepts or rejects an insulin recommendation”:  request must come from pump to be confirmed elsewhere).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Thukral and Schneider as applied to claim 1 above, and further in view of Consentino (US 20130082837 A1).
	Regarding claim 8, Thukral and Schneider fail to teach the system further comprising a wireless wide area network modem.
	Consentino teaches the system further comprising a wireless wide area network modem the system further comprising a wireless wide area network modem (Paragraph 0176:  “modem (such as a DSL modem or a cable modem) for transmission over a wide area network (such as the Internet) … data may be communicated to the patient monitoring device from an implantable medical device”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wireless wide are network of Thukral and Schneider to incorporate the explicit modem taught by Consentino, because it helps ensure internet access and communication between the medical device and the remote computing environment (Paragraph 0176 of Consentino).  

	Regarding claim 9, Thukral fails to teach wherein the wireless wide area network modem comprises the network interface, the wireless wide area network modem configured to provide the wireless wide area network data connection comprising a wide area network.
	Schneider teaches provide the wireless wide area network data connection comprising a wide area network (Paragraph 0038:  a wireless network such as WIFI, cellular or otherwise”:  these examples, such as cellular, would be considered wide area).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication of Thukral to incorporate the communication taught by Schneider, because it allows for communication between devices in the system (Paragraph 0051 of Schneider).
	Schneider fails to teach a wireless wide area network modem is configured to provide the wireless wide area network connection.
	Consentino teaches a wireless wide area network modem is configured to provide the wireless wide area network connection (Paragraph 0176:  “modem (such as a DSL modem or a cable modem) for transmission over a wide area network (such as the Internet) … data may be communicated to the patient monitoring device from an implantable medical device”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wireless wide are network of Thukral and Schneider to incorporate the explicit modem taught by Consentino, because it helps ensure internet access and communication between the medical device and the remote computing environment (Paragraph 0176 of Consentino).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/PATRICK FERNANDES/Primary Examiner, Art Unit 3791